DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/07/2022, with respect to the 35 USC §103 rejection over Okamoto in view of Shitagaki and Seo have been fully considered but they are not persuasive. Applicant argues that the examiner 1) made a math error, and 2) that this led to conclusions that are not supported by Okamoto.
Regarding 1), applicant is correct: the examiner did make a mathematical error. The correct analysis appears below:
0 eV < S1,guest - S1,exciplex < 1.0 eV
(from Okamoto’s constraints for host, ¶¶48-50)
T1,exciplex < S1,exciplex
(inherent)
T1,guest < T1,exciplex
(from Okamoto, allows energy transfer from host to guest)
0 eV < S1,guest - S1,exciplex < S1,guest - T1,guest (from above)
This is the same conclusion reached by the examiner re: the lower bound.
1,exciplex - T1,guest could still exceed 1.0 eV:
S1,guest - T1,guest > S1,guest - S1,exciplex < 1.0 eV
S1,guest - T1,guest > S1,guest - S1,exciplex ≈ 1.0 eV (at maximum)
Hence, the above, taken together suggest that the only thing known for certain is 0 eV < S1,guest - T1,guest. Thus, the range identified by the examiner was actually smaller than the correct range, which is unbounded, but greater than 0 eV, which overlaps with the claimed range of greater than 0.4 eV. Additionally, when the difference between the LUMO level of the guest material and the HOMO level of the guest material to be greater than the difference between the LUMO level of the host material and the HOMO level of the host material is greater than 0.4 eV (which falls within the claimed range of 0 eV< S1,guest - S1,exciplex < 1.0 eV suggested by Okamoto), i.e. S1,guest - S1,exciplex > 0.4 eV, since S1,guest - T1,guest > S1,guest - S1,exciplex (see above), then S1,guest - T1,guest > 0.4 eV.
Regarding 2), applicant is not correct that the conclusion is not supported by Okamoto. While the range of S1,guest - T1,guest increases the conclusions remain the same: there is still an overlapping range, even if now the overlapping range is an open-ended range instead of a bounded range.

Applicant's arguments filed 02/07/2022, with respect to the 35 USC §103 rejection over Okamoto in view of Shitagaki and Seo have been fully considered but they are not persuasive. Applicant argues that the phosphorescent compounds of Shitagaki emit yellow-green light, while the compounds of Okamoto emit blue light, and the exciplex host of Shitagaki with the blue phosphorescent guest material of Okamoto.
Is applicant correct that “the compounds of Okamoto” in general emit blue light? No (emphasis added):
[0095] The present invention is not limited to the embodiments, but can be altered by a skilled person in the art within the scope of the claims. An embodiment derived from a proper combination of technical means disclosed in respective different embodiments is also encompassed in the technical scope of the present invention.

[0096] For example, another organic light emitting material, such as a phosphorescent material having a color other than blue or a fluorescent material, can be used in the present embodiment instead of the blue phosphorescent material. It is possible to further reduce a voltage necessary for driving the organic EL element 1, even in a case where the organic EL element 1 of the present embodiment is made of an organic light emitting material other than the blue phosphorescent material.

Do the claims that are rejected over Okamoto in view of Shitagaki and Seo require blue phosphorescent dopants? No, only claims 5-7, which are rejected over Okamaoto in view of Shitagaki and Seo, and further in view of Lee, require the use of a blue phosphorescent dopant.
Is the grounds of rejection to use the exciplex host of Shitagaki? No, the proposed modification is to replace Okamoto’s host compound with an exciplex host in order to have improved external quantum efficiency.
Does Shitagaki suggest that only yellow-green phosphorescent dopants can be used? No, it is clear that this is merely exemplary, and Shitagaki even teaches that the band gap of the exciplex can be changed by changing either the first organic compound emphasis added):
Example 13
[0415] In this example, examples of combinations of a first organic compound, a second organic compound, and a phosphorescent compound which can be used for a light-emitting element of one embodiment of the present invention will be described with reference to FIGS. 46A and 46B.
…
[0426] In addition, this example reveals that the overlap between the emission spectrum of the mixed material of the first organic compound and the second organic compound and the absorption spectrum of the phosphorescent compound can be increased simply by changing the second organic compound without changing the first organic compound. In other words, it is indicated that a combination capable of increasing the overlap can be obtained simply by changing the second organic compound even in the case of changing the emission color of the phosphorescent compound (the position of the absorption band in the absorption spectrum which greatly contributes to light emission), and that a light-emitting element having high external quantum efficiency and long lifetime can be obtained.

Example 15
[0450] In this example, examples of combinations of a first organic compound, a second organic compound, and a phosphorescent compound which can be used for a light-emitting element of one embodiment of the present invention will be described with reference to FIGS. 52A and 52B.
…
[0460] In addition, this example reveals that the overlap between the emission spectrum of the mixed material of the first organic compound and the second organic compound and the absorption spectrum of the phosphorescent compound can be increased simply by changing the first organic compound without changing the second organic compound. In other words, it is indicated that a combination capable of increasing the overlap can be obtained simply by changing the first organic compound even in the case of changing the emission color of the phosphorescent compound (the position of the absorption band in the absorption spectrum which greatly contributes to light emission), and that a light-emitting element having high external quantum efficiency and long lifetime can be obtained.

.

 Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,224,494 B2, in view of Okamoto, US-20120235131-A1, and Shitagaki, et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1 (and further in view of Kawabe, et al., US 20160315273-A1, and Lee, et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366 for dependent claims).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the reference patent teaches all the limitations of claims 2-4, except 1) the limitations re: exciplex and 2) the limitations unique to claims 2-4.
However, these features are obvious for the same reasons set forth in view of Shitagaki in the 35 USC §103 rejections, below.
Claim 1 of 10,224,494 B2 is even clearly anticipated by Okamoto, US 2012/0235131 A1.

Claim 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,072,623 B2 et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1 (and further in view of Kawabe, et al., US-20160315273-A1, and Lee, et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366 for dependent claims).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent teaches all the limitations of instant claims 2-4, except 1) the limitation of claims 2-4 that require the LUMO of the guest material is higher than the LUMO of the host material and 2) the limitations unique to claims 2-4. Instead, the reference application claims the LUMO of the guest material is lower than the LUMO of the host material.
Re: 1) Okamoto teaches Okamoto teaches an organic light-emitting element (see Fig. 1 and ¶¶48-52). The organic EL element is configured such that the host has a HOMO shallower than the HOMO of the phosphorescent material, and a LUMO deeper than that of the phosphorescent material. Okamoto further teaches that an organic light-emitting element configured with such that the phosphorescent material has a LUMO lower than the LUMO of the host material, and a HOMO deeper than the HOMO of the phosphorescent material (see Fig. 2 and ¶53). While Okamoto teaches these configurations, in addition to the configuration of Fig. 2, both allow a reduction in voltage required for operating a display device (see ¶52), the examiner believes it is more pertinent that Okamoto teaches a configuration of Fig. 1 may be used in the light-emitting layer of the phosphorescent light-emitting device, as an alternative to the configuration of Fig. 2 (i.e. claimed configuration; in the case of an exciplex host, the 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the reference application’s organic light-emitting element to have the HOMO level of the guest material be lower than the HOMO level of the second organic compound, as Okamoto suggests that this is a suitable configuration of relative energy level alignments of hosts/ phosphorescent dopants for use in light-emitting elements, and therefore, choice of these from among the suitable configurations taught by Park would have been the choice among a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, identified relative host/phosphorescent dopant energy level alignments). See MPEP §2143 E.
Re: 2), in claim 2, energy difference of HOMO/LUMO re: absorption edge, and, in claim 3, energy difference of HOMO/LUMO re: transition energy, and, in claim 4, relative HOMO/LUMO energies, are obvious over Shitagaki and/or Okamoto, as described in the 35 USC §103 rejections, below.

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/212,842 (reference application) in view of Okamoto, Okamoto, US-20120235131-A1, and Shitagaki, et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1 (and further in view of Kawabe, et al., US-20160315273-A1, and Lee, et al. "An exciplex Advanced Functional Materials 25.3 (2015): 361-366 for dependent claims).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent teaches all the limitations of instant claims 2-4, except 1) the limitation of claims 2-4 that require the LUMO of the guest material is higher than the LUMO of the host material and 2) the limitations unique to claims 2-4. Instead, the reference application claims the HOMO of the guest material is higher than the HOMO of the host material.
Re: 1), Okamoto teaches an organic light-emitting element (see Fig. 1 and ¶¶48-52). The organic EL element is configured such that the host has a HOMO shallower than the HOMO of the phosphorescent material, and a LUMO deeper than that of the phosphorescent material. Okamoto further teaches that an organic light-emitting element configured with such that the phosphorescent material has a LUMO higher than the LUMO of the host material, and a HOMO higher than the HOMO of the phosphorescent material (see Fig. 3 and ¶53). While Okamoto teaches these configurations, in addition to the configuration of Fig. 2, both allow a reduction in voltage required for operating a display device (see ¶52), the examiner believes it is more pertinent that Okamoto teaches such the configuration of Fig. 1 may be used in the light-emitting layer of the phosphorescent light-emitting device, as an alternative to the configuration of Fig. 3 (i.e. claimed configuration; in the case of an exciplex host, the LUMO of the host would be the LUMO of the electron-transporting host/claimed first organic material, and the HOMO of the host would be the HOMO of the hole-transporting host/claimed second organic material).

Re: 2), in claim 2, energy difference of HOMO/LUMO re: absorption edge, and, in claim 3, energy difference of HOMO/LUMO re: transition energy, and, in claim 4, relative HOMO/LUMO energies, are obvious over Shitagaki and/or Okamoto, as described in the 35 USC §103 rejections, below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2-4, 8-10, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, US-20120235131-A1, in view of Shitagaki, et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1.

Claim 2. Okamoto teaches a light-emitting element (see Fig. 1) comprising:
a host material (host material 5 of the emission layer),
and a guest material (phosphorescent material 9 of the emission layer),
wherein a LUMO level of the guest material is higher than the LUMO level of the host compound (see Fig. 1),
wherein a HOMO level of the guest material is lower than the HOMO level of the host compound (see Fig. 1),
wherein the guest material is configured to convert triplet excitation energy into light emission (phosphorescent materials convert triplet excitation energy into light emission).
Okamoto does not teach a first organic compound; a second organic compound; wherein the first organic compound and the second organic compound form an exciplex, wherein a LUMO level of the first organic compound is lower than a LUMO level of the second organic compound, wherein a HOMO level of the first organic compound is lower than a HOMO level of the second organic compound, wherein an energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound is larger than or equal to transition energy obtained from an absorption edge of the guest material. Instead, Okamoto teaches a single host compound 5 in the emission layer.
Shitagaki teaches an OLED in which the host comprises:
a first organic compound and a second organic compound (see ¶¶117-123),
wherein the first organic compound and the second organic compound form an exciplex (see ¶¶117-123),
a LUMO level of the first organic compound is lower than a LUMO level of the second organic compound (see ¶¶145-147 and Fig. 17),
a HOMO level of the first organic compound is lower than a HOMO level of the second organic compound (see ¶¶145-147 and Fig. 17).
The light-emitting element transfers energy by utilizing the overlap between the emission spectrum of the exciplex and the absorption spectrum of the phosphorescent compound and thus has high energy transfer efficiency. In addition, the exciplex exists only in an excited state and thus has no ground state capable of absorbing energy. Therefore, a phenomenon in which the phosphorescent compound is deactivated by reverse energy transfer of the singlet excited state and triplet excited state of the phosphorescent compound to the exciplex before light emission (i.e., emission efficiency is lowered) is not considered to occur in principle. This also contributes to improvement of external quantum efficiency (see ¶¶119-120).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to replace Okamoto’s host compound with an exciplex host, as described above, in order to have improved external quantum efficiency.
In this case, because the exciplex is the host, as opposed to either the first organic compound or the second organic compound individually, for an exciplex host, the relevant HOMO and LUMO energies of the host are the HOMO and LUMO of the see Fig. 17 and ¶160, as well as ¶¶145-147). Because the LUMO of exciplex is the LUMO of the first compound, and the HOMO of the exciplex is the HOMO of the second compound (see ¶¶145-147 and Fig. 17), this combination yields a light-emitting element:
wherein a LUMO level of the guest material is higher than the LUMO level of the first organic compound (i.e. LUMO of guest material is higher than the LUMO of the host that transport electrons),
Wherein a HOMO level of the guest material is lower than the HOMO level of the second organic compound (i.e. HOMO of guest material is lower than the HOMO of the host that transport holes),
wherein an energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound is larger than or equal to transition energy obtained from an absorption edge of the guest material (this is necessarily true for the following:
1) the energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound is approximately equal to the singlet energy of the exciplex, which is strictly greater than the triplet energy of the exciplex: S1,exciplex > T1,exciplex;
2) T1,host > T1,guest, per Okamoto, ¶77, because the host needs to transfer energy to the guest, and therefore, when using an exciplex host: T1,exciplex > T1,guest
and 3) an absorption edge of the guest material may be equal to the triplet energy of the phosphorescent compound T1,guest, because phosphorescent compounds can absorb energy equal to a S0 → T1 transition.
Thus 4) an energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound is larger than or equal to transition energy obtained from an absorption edge of the guest material = S1,exciplex > T1,exciplex > T1,guest, and a transition energy obtained from an absorption edge of the guest material may equal T1,guest).
Modified Okamoto does not explicitly teach an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0.4 eV or more (an absorption edge of the guest material may be equal to the triplet energy of the phosphorescent compound T1,guest, because phosphorescent compounds can absorb energy equal to a S0 → T1 transition, and an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is equal to the singlet energy of the guest, i.e. S1,guest, the claimed limitations simply recite that S1,guest > T1,guest + 0.4 eV, or, alternatively S1,guest - T1,guest > 0.4 eV).
However, Okamoto teaches that when the difference between the HOMO of the host material and the HOMO of the phosphorescent material and the difference between the LUMO of the host material and the LUMO of the phosphorescent material are each greater than 0 eV, and less than 0.5 eV, i.e. a total HOMO-LUMO guest and HOMO-LUMO host energy difference of 0 – 1.0 eV, the driving voltage can be lowered because electrons and holes are confined within the emission layer (see ¶¶48-50). The above teaching of Okamoto suggests the difference between the singlet energy of the guest material S1,guest and the singlet energy of the host material S1,exciplex is between 0 and 1.0 eV. Hence:
0 eV < S1,guest - S1,exciplex < 1.0 eV
T1,guest < T1,exciplex < S1,exciplex < S1,guest (see above)
0 eV < S1,guest - S1,exciplex < S1,guest - T1,guest
Regarding the right side of the equation, there do not actually appear to be any bounds, as even when the HOMO-LUMO energy difference between the guest and the host is at a maximum, the value for S1,exciplex - T1,guest could still exceed 1.0 eV:
S1,guest - T1,guest > S1,guest - S1,exciplex ≈ 1.0 eV
Hence, the above suggest that the only thing known for certain is 0 eV < S1,guest - T1,guest. Thus, from the combination of references suggest an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0 eV or more.
which, from above, means 0.4 eV < S1,guest - S1,exciplex < S1,guest - T1,guest).
Modified Okamoto does not explicitly teach a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV (although it is strictly > 0 eV because the triplet state is lower energy).
However, Shitagaki notes that exciplexes are considered to have an extremely small difference between singlet excited energy and triplet excited energy (see ¶121). How small is extremely small? Shitagaki suggests for at least one exciplex that the difference is 0.006 eV (¶130), although this is calculated using DFT (see ¶¶123-127).
Seo teaches that to achieve the advantages of an exciplex, a small difference in energy between the triplet excited level and the singlet excited level is advantageous; the difference in energy is preferably greater than or equal to 0 eV and less than or equal to 0.2 eV (see ¶27). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV, as Shitagaki notes that exciplexes have small 

Claim 3. Okamoto teaches a light-emitting element (see Fig. 1) comprising:
a host material (host material 5 of the emission layer),
and a guest material (phosphorescent material 9 of the emission layer),
wherein a LUMO level of the guest material is higher than the LUMO level of the host compound (see Fig. 1),
wherein a HOMO level of the guest material is lower than the HOMO level of the host compound (see Fig. 1),
wherein the guest material is configured to convert triplet excitation energy into light emission (phosphorescent materials convert triplet excitation energy into light emission),
Okamoto does not teach a first organic compound; a second organic compound; wherein the first organic compound and the second organic compound form an exciplex, wherein a LUMO level of the first organic compound is lower than a LUMO level of the second organic compound, wherein a HOMO level of the first organic compound is lower than a HOMO level of the second organic compound. Instead, Okamoto teaches a single host compound 5 in the emission layer, whereas the claims require two host compounds, which are configured to form an exciplex.

Modified Okamoto does not explicitly teach an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0.4 eV or more (an absorption edge of the guest material may be equal to the triplet energy of the phosphorescent compound T1,guest, because phosphorescent compounds can absorb energy equal to a S0 → T1 transition, and an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is equal to the singlet energy of the guest, i.e. S1,guest, the claimed limitations simply recite that S1,guest > T1,guest + 0.4 eV).
However, these features are obvious for the same reasons set forth in the rejection of claim 2, above.
Modified Okamoto does not explicitly teach a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV (although it is strictly > 0 eV because the triplet state is lower energy). However, this feature is obvious for the reasons set forth in the rejection of claim 2, above.

Claim 4. Okamoto teaches a light-emitting element (see Fig. 1) comprising:
a host material (host material 5 of the emission layer),
and a guest material (phosphorescent material 9 of the emission layer
wherein a LUMO level of the guest material is higher than the LUMO level of the host compound (see Fig. 1),
wherein a HOMO level of the guest material is lower than the HOMO level of the host compound (see Fig. 1),
wherein the guest material is configured to convert triplet excitation energy into light emission (phosphorescent materials convert triplet excitation energy into light emission),
Okamoto does not teach a first organic compound; a second organic compound; wherein the first organic compound and the second organic compound form an exciplex, wherein a LUMO level of the first organic compound is lower than a LUMO level of the second organic compound, wherein a HOMO level of the first organic compound is lower than a HOMO level of the second organic compound, wherein an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than an energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound. Instead, Okamoto teaches a single host compound 5 in the emission layer, whereas the claims require two host compounds, which are configured to form an exciplex.
However, these features are obvious for the same reasons set forth in the rejection of claim 2, above (re: “the limitation wherein an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than an energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound”, see Okamoto, Fig. 1).
explicitly teach an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0.4 eV or more (because an absorption edge of the guest material may be equal to the triplet energy of the phosphorescent compound T1,guest, because phosphorescent compounds can absorb energy equal to a S0 → T1 transition, and an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is equal to the singlet energy of the guest, i.e. S1,guest, the claimed limitations simply recite that S1,guest > T1,guest + 0.4 eV).
However, these features are obvious for the same reasons set forth in the rejection of claim 2, above.
Modified Okamoto does not explicitly teach a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV (although it is strictly > 0 eV because the triplet state is lower energy). However, this feature is obvious for the reasons set forth in the rejection of claim 2, above.

Claim 8. Modified Okamoto teaches or suggests the light-emitting element according to claim 2, but not explicitly wherein the HOMO level of the guest material is higher than the HOMO level of the first organic compound.
However, the examiner notes that while the constraints in claim 1 re: the HOMO level of the guest material being lower than the HOMO level of the second organic compound (i.e. hole-transporting host) are necessary, there are no such constraints re: vis a vis the HOMO level of the first organic compound (i.e. electron-transporting host). Indeed, applicant’s own instant suggests the same:
[0109] Note that the HOMO level of the guest material 132 may be higher than or lower than the HOMO level of the organic compound 131_1. Similarly, the LUMO level of the guest material 132 may be higher than or lower than the LUMO level of the organic compound 131_2.

As noted above, there are no such constraints re: the HOMO level of the guest material vis a vis the HOMO level of the first organic compound, which makes sense, as the relevant constraint is the LUMO level of the guest material vis a vis the LUMO level of the first organic compound (i.e. electron-transporting host, as electrons are transferred in the LUMO). Thus, we consider the possibilities: either 1) the HOMO level of the guest material is higher than the HOMO level of the first organic compound, or 2) the HOMO level of the guest material is lower than the HOMO level of the first organic compound.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the HOMO level of the guest material is higher than the HOMO level of the first organic compound, as this would have been the selection of a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, there is a reasonable expectation of success, as the combination of prior art suggests that there are no constraints re: the HOMO level of the guest material is higher than the HOMO level of the first organic compound, while 

Claim 9. Modified Okamoto teaches or suggests the light-emitting element according to claim 3, but not explicitly wherein the HOMO level of the guest material is higher than the HOMO level of the first organic compound.
However, the examiner notes that while the constraints in claim 1 re: the HOMO level of the guest material being lower than the HOMO level of the second organic compound (i.e. hole-transporting host) are necessary, there are no such constraints re: the HOMO level of the guest material vis a vis the HOMO level of the first organic compound (i.e. electron-transporting host). Indeed, applicant’s own instant suggests the same:
[0109] Note that the HOMO level of the guest material 132 may be higher than or lower than the HOMO level of the organic compound 131_1. Similarly, the LUMO level of the guest material 132 may be higher than or lower than the LUMO level of the organic compound 131_2.

As noted above, there are no such constraints re: the HOMO level of the guest material vis a vis the HOMO level of the first organic compound, which makes sense, as the relevant constraint is the LUMO level of the guest material vis a vis the LUMO level of the first organic compound (i.e. electron-transporting host, as electrons are transferred in the LUMO). Thus, we consider the possibilities: either 1) the HOMO level of the guest material is higher than the HOMO level of the first organic compound, or 2) lower than the HOMO level of the first organic compound.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the HOMO level of the guest material is higher than the HOMO level of the first organic compound, as this would have been the selection of a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, there is a reasonable expectation of success, as the combination of prior art suggests that there are no constraints re: the HOMO level of the guest material is higher than the HOMO level of the first organic compound, while there are constraints noted in claim 1. Additionally, applicant’s own specification appears to suggest that either option is available). See MPEP §2143 E.

Claim 10. Modified Okamoto teaches or suggests the light-emitting element according to claim 4, but not explicitly wherein the HOMO level of the guest material is higher than the HOMO level of the first organic compound.
However, the examiner notes that while the constraints in claim 1 re: the HOMO level of the guest material being lower than the HOMO level of the second organic compound (i.e. hole-transporting host) are necessary, there are no such constraints re: the HOMO level of the guest material vis a vis the HOMO level of the first organic compound (i.e. electron-transporting host). Indeed, applicant’s own instant suggests the same:
[0109] Note that the HOMO level of the guest material 132 may be higher than or lower than the HOMO level of the organic compound 131_1. Similarly, the LUMO level 

As noted above, there are no such constraints re: the HOMO level of the guest material vis a vis the HOMO level of the first organic compound, which makes sense, as the relevant constraint is the LUMO level of the guest material vis a vis the LUMO level of the first organic compound (i.e. electron-transporting host, as electrons are transferred in the LUMO). Thus, we consider the possibilities: either 1) the HOMO level of the guest material is higher than the HOMO level of the first organic compound, or 2) the HOMO level of the guest material is lower than the HOMO level of the first organic compound.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the HOMO level of the guest material is higher than the HOMO level of the first organic compound, as this would have been the selection of a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, there is a reasonable expectation of success, as the combination of prior art suggests that there are no constraints re: the HOMO level of the guest material is higher than the HOMO level of the first organic compound, while there are constraints noted in claim 1. Additionally, applicant’s own specification appears to suggest that either option is available). See MPEP §2143 E.

Claim 17. Modified Okamoto teaches or suggests the light-emitting element according to claim 2, wherein the first organic compound includes a π-electron deficient first organic compound accepts electrons; see Shitagaki, ¶160; compounds which accept electrons include heteroaromatic compounds, such as quinoxalines, which are π-electron deficient heteroaromatic ring skeleton; see Shitagaki, ¶187), and wherein the second organic compound includes at least one of a π-electron rich heteroaromatic ring skeleton and an aromatic amine skeleton (second organic compound accepts holes; see Shitagaki, ¶160; compounds which accept electrons include aromatic amine compounds and carbazole compounds, which are compounds having an aromatic amine skeleton and compounds having a π-electron rich heteroaromatic ring skeleton, respectively; see Shitagaki, ¶187).

Claim 18. Modified Okamoto teaches or suggests the light-emitting element according to claim 3, wherein the first organic compound includes a π-electron deficient heteroaromatic ring skeleton (first organic compound accepts electrons; see Shitagaki, ¶160; compounds which accept electrons include heteroaromatic compounds, such as quinoxalines, which are π-electron deficient heteroaromatic ring skeleton; see Shitagaki, ¶187), and wherein the second organic compound includes at least one of a π-electron rich heteroaromatic ring skeleton and an aromatic amine skeleton (second organic compound accepts holes; see Shitagaki, ¶160; compounds which accept electrons include aromatic amine compounds and carbazole compounds, which are compounds having an aromatic amine skeleton and compounds having a π-electron rich heteroaromatic ring skeleton, respectively; see Shitagaki, ¶187).

Claim 19. Modified Okamoto teaches or suggests the light-emitting element according to claim 4, wherein the first organic compound includes a π-electron deficient heteroaromatic ring skeleton (first organic compound accepts electrons; see Shitagaki, ¶160; compounds which accept electrons include heteroaromatic compounds, such as quinoxalines, which are π-electron deficient heteroaromatic ring skeleton; see Shitagaki, ¶187), and wherein the second organic compound includes at least one of a π-electron rich heteroaromatic ring skeleton and an aromatic amine skeleton (second organic compound accepts holes; see Shitagaki, ¶160; compounds which accept electrons include aromatic amine compounds and carbazole compounds, which are compounds having an aromatic amine skeleton and compounds having a π-electron rich heteroaromatic ring skeleton, respectively; see Shitagaki, ¶187).

Claim 20. The light-emitting device according to claim 2, but not explicitly wherein an energy difference between the LUMO level of the guest material and the LUMO level of the first organic compound is larger than or equal to 0.1 eV.  
Instead, Okamoto teaches that when the difference the LUMO of the host material which, per modification, would be LUMO of the first organic compound, and the LUMO of the phosphorescent material are each greater than 0 eV, and less than 0.5 eV, so that the driving voltage can be lowered because electrons and holes are confined within the emission layer (see ¶¶48-50; again, consult Fig. 3).
i.e. an energy difference between the LUMO level of the guest material and the LUMO level of the first organic compound is larger than or equal to 0.1 eV.

Claim 21. The light-emitting device according to claim 4, wherein an energy difference between the LUMO level of the guest material and the LUMO level of the first organic compound is larger than or equal to 0. 1 eV.  
Instead, Okamoto teaches that when the difference the LUMO of the host material which, per modification, would be LUMO of the first organic compound, and the LUMO of the phosphorescent material are each greater than 0 eV, and less than 0.5 eV, so that the driving voltage can be lowered because electrons and holes are confined within the emission layer (see ¶¶48-50; again, consult Fig. 3).
However, overlapping ranges are evidence of obviousness, and therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the portion of the prior art range that corresponds to the claimed range, i.e. an energy difference between the LUMO level of the guest material and the LUMO level of the first organic compound is larger than or equal to 0.1 eV.
 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, US-20120235131-A1, in view of Shitagaki, et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1, as applied to claims 2-4, above, and further in view of et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366.

Claim 5. Modified Okamoto teaches or suggests the light-emitting element according to claim 2, but not explicitly wherein an emission spectrum of the guest material has at least one peak in a wavelength region of greater than or equal to 400 nm and less than 505 nm (i.e. guest material emits blue light).
However, as noted above, Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1). Okamoto further teaches that blue phosphorescent materials can be used as the phosphorescent material (see ¶75).
Shitagaki does not, however, explicitly contemplate the use of exciplexes for blue phosphorescent emitters (although this is not excluded).
Lee teaches that, in principle, exciplex co-hosts can be used with blue phosphorescent emitters. Lee also teaches the device has a guest having a larger HOMO-LUMO energy difference than the HOMO-LUMO energy difference of the exciplex (see Fig. 4) suggest that it could be used in a device having the constraints taught by Okamoto.
Therefore, the prior art as a whole suggests that the device having the energy level alignment taught by Okamoto in view of Shitagaki could be used with a blue phosphorescent guest.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the guest material include a blue phosphorescent guest material (i.e. emission spectrum of the guest material has at least one peak in a 

Claim 6. Modified Okamoto teaches or suggests the light-emitting element according to claim 3, but not explicitly wherein an emission spectrum of the guest material has at least one peak in a wavelength region of greater than or equal to 400 nm and less than 505 nm (i.e. guest material emits blue light).
However, as noted above, Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1). Okamoto further teaches that blue phosphorescent materials can be used as the phosphorescent material (see ¶75).
Shitagaki does not, however, explicitly contemplate the use of exciplexes for blue phosphorescent emitters (although this is not excluded).
Lee teaches that, in principle, exciplex co-hosts can be used with blue phosphorescent emitters. Lee also teaches the device has a guest having a larger HOMO-LUMO energy difference than the HOMO-LUMO energy difference of the exciplex (see Fig. 4) suggest that it could be used in a device having the constraints taught by Okamoto.
Therefore, the prior art as a whole suggests that the device having the energy level alignment taught by Okamoto in view of Shitagaki could be used with a blue phosphorescent guest.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the guest material include a blue phosphorescent i.e. emission spectrum of the guest material has at least one peak in a wavelength region of greater than or equal to 400 nm and less than 505 nm), as this would have been the selection of a known material suitable for its intended purpose. See MPEP §2144.07.

Claim 7. Modified Okamoto teaches or suggests the light-emitting element according to claim 4, but not explicitly wherein an emission spectrum of the guest material has at least one peak in a wavelength region of greater than or equal to 400 nm and less than 505 nm (i.e. guest material emits blue light).
However, as noted above, Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1). Okamoto further teaches that blue phosphorescent materials can be used as the phosphorescent material (see ¶75).
Shitagaki does not, however, explicitly contemplate the use of exciplexes for blue phosphorescent emitters (although this is not excluded).
Lee teaches that, in principle, exciplex co-hosts can be used with blue phosphorescent emitters. Lee also teaches the device has a guest having a larger HOMO-LUMO energy difference than the HOMO-LUMO energy difference of the exciplex (see Fig. 4) suggest that it could be used in a device having the constraints taught by Okamoto.
Therefore, the prior art as a whole suggests that the device having the energy level alignment taught by Okamoto in view of Shitagaki could be used with a blue phosphorescent guest.
i.e. emission spectrum of the guest material has at least one peak in a wavelength region of greater than or equal to 400 nm and less than 505 nm), as this would have been the selection of a known material suitable for its intended purpose. See MPEP §2144.07.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, US-20120235131-A1, in view of Shitagaki, et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1, as applied to claims 2-4, above, and further in view of Kawabe, et al., US-20160315273-A1, and Lee, et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366.

Claim 11. Modified Okamoto teaches or suggests the light-emitting element according to claim 2, but not explicitly wherein the guest material comprises a ligand coordinated to iridium, and wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano group.
However, as noted above, Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1). Okamoto further teaches that blue phosphorescent materials can be used as the phosphorescent material (see ¶75).
Kawabe teaches a guest material comprising a ligand coordinated to iridium, wherein the ligand comprises a nitrogen-containing five-membered heterocyclic see compounds 49-52, 55-56, 58-59 @ ¶106). Kawabe teaches these compounds emit in blue to blue green (see ¶38).
While Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1), and Okamoto further teaches that blue phosphorescent materials can be used as the phosphorescent material (see ¶75), Shitagaki does not explicitly contemplate the use of exciplexes for blue phosphorescent emitters.
Lee teaches that, in principle, exciplex co-hosts can be used with blue phosphorescent emitters. Lee also teaches the device has a guest having a larger HOMO-LUMO energy difference than the HOMO-LUMO energy difference of the exciplex (see Fig. 4) suggest that it could be used in a device having the constraints taught by Okamoto.
Therefore, the prior art as a whole suggests that the device having the energy level alignment taught by Okamoto in view of Shitagaki could be used with a blue phosphorescent guest.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the guest material comprise a ligand coordinated to iridium, wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano, as this would have been the selection of a known material suitable for its intended purpose. See MPEP §2144.07.

Claim 12. Modified Okamoto teaches or suggests the light-emitting device according to claim 11, wherein the nitrogen- containing five-membered heterocyclic skeleton is a triazole skeleton.

Claim 13. Modified Okamoto teaches or suggests the light-emitting element according to claim 3, but not explicitly wherein the guest material comprises a ligand coordinated to iridium, and wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano group.
However, as noted above, Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1). Okamoto further teaches that blue phosphorescent materials can be used as the phosphorescent material (see ¶75).
Shitagaki does not, however, explicitly contemplate the use of exciplexes for blue phosphorescent emitters.
Kawabe teaches a guest material comprising a ligand coordinated to iridium, wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano group (see compounds 49-52, 55-56, 58-59 @ ¶106). Kawabe teaches these compounds emit in blue to blue green (see ¶38).
While Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1), and Okamoto further teaches that blue phosphorescent materials can be used as the phosphorescent material (see ¶75), Shitagaki does not explicitly contemplate the use of exciplexes for blue phosphorescent emitters.
Lee teaches that, in principle, exciplex co-hosts can be used with blue phosphorescent emitters. Lee also teaches the device has a guest having a larger HOMO-LUMO energy difference than the HOMO-LUMO energy difference of the exciplex (see Fig. 4) suggest that it could be used in a device having the constraints taught by Okamoto.

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the guest material comprise a ligand coordinated to iridium, wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano, as this would have been the selection of a known material suitable for its intended purpose. See MPEP §2144.07.

Claim 14. Modified Okamoto teaches or suggests the light-emitting device according to claim 13, wherein the nitrogen- containing five-membered heterocyclic skeleton is a triazole skeleton.

Claim 15. Modified Okamoto teaches or suggests the light-emitting element according to claim 4, but not explicitly wherein the guest material comprises a ligand coordinated to iridium, and wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano group.
Kawabe teaches a guest material comprising a ligand coordinated to iridium, wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano group (see compounds 49-52, 55-56, 58-59 @ ¶106). Kawabe teaches these compounds emit in blue to blue green (see ¶38).
While Okamoto teaches the emission layer is doped with a phosphorescent material (see ¶47 and Fig. 1), and Okamoto further teaches that blue phosphorescent see ¶75), Shitagaki does not explicitly contemplate the use of exciplexes for blue phosphorescent emitters.
Lee teaches that, in principle, exciplex co-hosts can be used with blue phosphorescent emitters. Lee also teaches the device has a guest having a larger HOMO-LUMO energy difference than the HOMO-LUMO energy difference of the exciplex (see Fig. 4) suggest that it could be used in a device having the constraints taught by Okamoto.
Therefore, the prior art as a whole suggests that the device having the energy level alignment taught by Okamoto in view of Shitagaki could be used with a blue phosphorescent guest.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the guest material comprise a ligand coordinated to iridium, wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton and a cyano, as this would have been the selection of a known material suitable for its intended purpose. See MPEP §2144.07.

Claim 16. Modified Okamoto teaches or suggests the light-emitting device according to claim 15, wherein the nitrogen- containing five-membered heterocyclic skeleton is a triazole skeleton.

Claim 2-4, 8-10, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki, et al., US-20120205632-A1, in view of Seo, et al., US-20140034927-A1, and Okamoto, US-20120235131-A1.

Claim 2. Shitagaki teaches a light-emitting device (Embodiment @ ¶¶117-161 and Fig. 16 in general) comprising:
A first organic compound;
A second organic compound;
And a guest material (phosphorescent compound),
Wherein a LUMO of the first organic compound is lower than a LUMO level of the second organic compound (see Fig. 17),
Wherein a HOMO level of the first organic compound is lower than a HOMO level of the second organic compound (see Fig. 17),
Wherein the guest material is configured to convert a triplet excitation energy into light emission (it is a phosphorescent compound),
Wherein the first organic compound and the second organic compound form an exciplex (see ¶117),
Wherein an energy difference between the LUMO level of the first organic compound is larger than or equal to a transition energy obtained from an absorption edge of the guest material (true for the reasons set forth in the rejection of claim 2, above).
Shitagaki does not explicitly teach a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV (although it is strictly > 0 eV because the triplet state is lower energy).
see ¶121). How small is extremely small? Shitagaki suggests for at least one exciplex that the difference is 0.006 eV (¶130), although this is calculated using DFT (see ¶¶123-127).
Seo teaches that to achieve the advantages of an exciplex, a small difference in energy between the triplet excited level and the singlet excited level is advantageous; the difference in energy is preferably greater than or equal to 0 eV and less than or equal to 0.2 eV (see ¶27). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV, as Shitagaki notes that exciplexes have small differences between singlet excited energy and triplet excited energy, and Seo suggests that the claimed range is sufficient to achieve the enumerated advantages of exciplexes.
Modified Shitagaki does not teach a LUMO level of the guest material is higher than the LUMO level of the first organic compound, wherein a HOMO level of the guest material is lower than the HOMO of the second organic compound.
Okamoto teaches an organic light-emitting diode (see Fig. 1); while Okamoto only teaches a single host, it is clear from Shitagaki’s Fig. 17 that the energy levels of interest are those of the exciplex. Okamoto teaches that when the OLED has energy levels according to Fig. 1, this prevents holes from being transported to the electron transport layer via the phosphorescent dopant, and also prevents electrons from being see Fig. 1 and ¶¶46-53).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a LUMO level of the guest material is higher than the LUMO level of the first organic compound, wherein a HOMO level of the guest material is lower than the HOMO of the second organic compound, in order to prevent holes from being transported to the electron transport layer via the phosphorescent dopant, and also prevents electrons from being moved to the hole transport unit via the phosphorescent dopant, which reduces recombination and improves efficiency.
Modified Shitagaki does not explicitly teach an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0.4 eV or more (an absorption edge of the guest material may be equal to the triplet energy of the phosphorescent compound T1,guest, because phosphorescent compounds can absorb energy equal to a S0 → T1 transition, and an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is equal to the singlet energy of the guest, i.e. S1,guest, the claimed limitations simply recite that S1,guest > T1,guest + 0.4 eV).
However, Okamoto teaches that when the difference between the HOMO of the host material and the HOMO of the phosphorescent material and the difference between the LUMO of the host material and the LUMO of the phosphorescent material are each greater than 0 eV, and less than 0.5 eV, i.e. a total HOMO-LUMO guest and see ¶¶48-50). The above teaching of Okamoto suggests the difference between the singlet energy of the guest material S1,guest and the singlet energy of the host material S1,exciplex is between 0 and 1.0 eV. Hence:
0 eV < S1,guest - S1,exciplex < 1.0 eV
T1,guest < T1,exciplex < S1,exciplex < S1,guest
0 eV < S1,guest - S1,exciplex < S1,guest - T1,guest
Regarding the right side of the equation, there do not actually appear to be any bounds, as even when the HOMO-LUMO energy difference between the guest and the host is at a maximum, the value for S1,exciplex - T1,guest could still exceed 1.0 eV:
S1,guest - T1,guest > S1,guest - S1,exciplex ≈ 1.0 eV
Hence, the above suggest that the only thing known for certain is 0 eV < S1,guest - T1,guest. Thus, from the combination of references suggest an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0 eV or more.
Overlapping ranges are prima facie evidence of obviousness. See MPEP §2144.05. At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the difference between the LUMO level of the guest material and the HOMO level of the guest material to be greater than the difference between the LUMO level of the host material and the HOMO level of the host material to which, from above, means 0.4 eV < S1,guest - S1,exciplex < S1,guest - T1,guest).

Claim 3. Shitagaki teaches a light-emitting device (Embodiment @ ¶¶117-161 and Fig. 16 in general) comprising:
A first organic compound;
A second organic compound;
And a guest material (phosphorescent compound),
Wherein a LUMO of the first organic compound is lower than a LUMO level of the second organic compound (see Fig. 17),
Wherein a HOMO level of the first organic compound is lower than a HOMO level of the second organic compound (see Fig. 17),
Wherein the guest material is configured to convert a triplet excitation energy into light emission (it is a phosphorescent compound),
Wherein the first organic compound and the second organic compound form an exciplex (see ¶117),
Shitagaki does not explicitly teach a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV (although it is strictly > 0 eV because the triplet state is lower energy).
However, this feature is obvious in view of Seo for the reasons set forth in the rejection of claim 2, above.

However, this feature is obvious in view of Okamoto for the reasons set forth in the rejection of claim 2, above.
Modified Shitagaki does not explicitly teach an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0.4 eV or more, however, this feature is obvious in view of Okamoto for the reasons set forth in the rejection of claim 2, above.

Claim 4. Shitagaki teaches a light-emitting device (Embodiment @ ¶¶117-161 and Fig. 16 in general) comprising:
A first organic compound;
A second organic compound;
And a guest material (phosphorescent compound),
Wherein a LUMO of the first organic compound is lower than a LUMO level of the second organic compound (see Fig. 17),
Wherein a HOMO level of the first organic compound is lower than a HOMO level of the second organic compound (see Fig. 17),
Wherein the guest material is configured to convert a triplet excitation energy into light emission (it is a phosphorescent compound
Wherein the first organic compound and the second organic compound form an exciplex (see ¶117).
Shitagaki does not explicitly teach a difference between a triplet excitation energy level and a singlet excitation energy level of the exciplex is larger than 0 eV and smaller than or equal to 0.2 eV (although it is strictly > 0 eV because the triplet state is lower energy).
However, this feature is obvious in view of Seo for the reasons set forth in the rejection of claim 2, above.
Modified Shitagaki does not teach a LUMO level of the guest material is higher than the LUMO level of the first organic compound, wherein a HOMO level of the guest material is lower than the HOMO of the second organic compound, wherein an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than an energy difference between the LUMO level of the first organic compound and the HOMO level of the second organic compound.
However, this feature is obvious in view of Okamoto for the reasons set forth in the rejection of claim 2, above.
Modified Shitagaki does not explicitly teach an energy difference between the LUMO level of the guest material and the HOMO level of the guest material is larger than a transition energy obtained from an absorption edge of the guest material by 0.4 eV or more, however, this feature is obvious in view of Okamoto for the reasons set forth in the rejection of claim 2, above.

et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki, et al., US-20120205632-A1, in view of Seo, et al., US-20140034927-A1, and Okamoto, US-20120235131-A1, as applied to claims 2-4, above, and further in view of Lee, et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366.

Rationale is the same as in the rejections of Okamoto, US-20120235131-A1, in view of Shitagaki, et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shitagaki, et al., US-20120205632-A1, in view of Seo, et al., US-20140034927-A1, and Okamoto, US-20120235131-A1, as applied to claims 2-4, above, and further in view of Kawabe, et al., US-20160315273-A1, and Lee, et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366.

Rationale is the same as in the rejections of Okamoto, US-20120235131-A1, in view of Shitagaki, et al., US-20120205632-A1, and Seo, et al., US-20140034927-A1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721